Citation Nr: 0216155	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-15 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



REMAND

The veteran was in the Army National Guard from September 
1971 to June 1973.

This appeal is from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran failed to report to the New Orleans RO for a 
scheduled hearing by videoconference with the undersigned 
member of the Board of Veterans' Appeals on October 21, 2002.  
The veteran submitted a motion to reschedule his hearing, 
received by telefacsimile on October 29, 2002.  He explained 
that he had missed the hearing because of illness.

The chairman designated the undersigned to conduct the 
hearing and decide this appeal, 38 U.S.C.A. § 7107(c), (d)(1) 
(West Supp. 2002), which in this instance includes ruling on 
the motion to reschedule the missed videoconference hearing.  
38 C.F.R. § 20.704(d) (2002).  Illness constitutes good cause 
for failure to attend a scheduled hearing without prior 
notice.  The hearing will be rescheduled.  Id.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board 
hearing by videoconference, in accordance 
with his request and according to 
applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


